DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20150170446 A1 – hereafter Burba
	b.	US 20140247232 A1 – hereafter George-Svahn
	c.	US 20160124505 A1 – hereafter Liu
	d.	US 20080163368 A1 – hereafter Harris
	e.	US 9,898,901 – hereafter Kurian
	f.	US 20190065790 A1 – hereafter Jones

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application filed on 11/09/2017 (US/62/583,666).

Status of Claims
5.	This Office Action is in response to the amendments filed on September 20th 

Response to Arguments
6.	Applicant’s arguments, see remarks, filed September 20th 2021, with respect to the rejection(s) of claim(s) 1-2, 4-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buck et al US 20140201844 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al (US 9,898,901) hereafter Kurian, in view of Jones et al (US/2019/0065790 A1) hereafter Jones and further in view of Buck et al hereafter Buck (US 20140201844 A1).
Regarding Claim 1, Kurian disclosed, a method for updating a user interface, the method comprising: 
determining, based on an image sensor, a first presence of a first user relative to a computing device (Kurian: Fig.2, Col.13, lines 23-41, the computer terminal comprises sensor devices …); 
determining, by the computing device, an identifier of the first user, the identifier associated with operating the computing device, the operating comprising a presentation of the user interface by the computing device (Kurian: Col.22, lines 35-45, the computer terminal 120 and the processor 210, is configured to cause the extension of the retractable privacy barrier 264 by the actuator 262, to reduce  the viewability of the computer terminal … ); 

causing, by the computing device, [an update to the user interface based on the second presence] (Kurian: Col.11, lines 3-67). Kurian does not explicitly disclosed an update to the user interface based on the second presence, instead Kurian disclosed, the deployment of mechanical barriers when a second person is detected at the computer so is to prevent unauthorized viewing. However, Jones disclosed, an update to the user interface based on the second presence (Jones: ¶s 25, 32). Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Kurian to incorporate an update to the user interface based on the second presence, taught by Jones. The rationale and motivation would have been to provide additional security and/or eliminate the need to provide security via mechanical means is/are well known in the computer security arts (Jones: ¶s 9-13).
Kurian and Jones do not explicitly disclosed, the user interface being updated from a first state to a second state; determine, based on the image sensor, that the second presence is no longer sensed; and cause the user interface to change back from the second state to the first state based on the second presence no longer being sensed. However Buck disclosed, the user interface being updated from a first state to a second state; determine, based on the image sensor, that the second presence is no longer sensed; and cause the user interface to change back from the second state to the first state based on the Buck: para 144, 145, 171). It would have been obvious to modify the teachings of Kurian and Jones to incorporate the user interface being updated from a first state to a second state; determine, based on the image sensor, that the second presence is no longer sensed; and cause the user interface to change back from the second state to the first state based on the second presence no longer being sensed taught by Buck. The motivation and rationale would have been to prevent security and privacy from unauthorized users and/or shoulder surfers is well known in the art (per para 5-15).
Regarding Claim 2, Kurian as modified disclosed, the method of claim 1, wherein the first presence and the second presence are determined as overlapping in time, and wherein the update to the user interface comprises at least one of blurring the user interface, scrambling content of the user interface, or dimming a brightness of a display presenting the user interface (Jones: ¶s 12, 37, 41). The same rationale and motivation applies as given for the claim above.
Regarding Claim 3, cancelled.
Regarding Claim 4, Kurian and Jones as modified, the method of claim 1, wherein the second presence is determined after a determination that the first presence is no longer sensed (Buck para 145). The same rationale and motivation applies as given for the claim above.

Buck: para 145); and causing, by the computing device, the user interface to change back from second state to the first state based on the second presence no longer being sensed and the first presence being sensed again (Buck: para 147). The same rationale and motivation applies as given for the claim above.

Regarding Claim 6, Kurian and Jones as modified the method of claim 1, wherein the first presence is determined by at least detecting a gaze of the first user on the user interface, and wherein the identifier of the person is determined based on a match between an image of the first user generated based on the image sensor and images of authorized users (Buck: para 175).  The same rationale and motivation applies as given for the claim above.

Regarding Claim 7, Kurian and Jones as modified the method of claim 1, wherein the first presence is determined based on a first gaze of the first user on the user interface, and wherein the second presence is determined based on a second gaze of the second person on the user interface, and further comprising: determining that the update to the user interface should be performed based on a user setting that permits one gaze on the user interface (Buck: para 153, 158). The same rationale and motivation applies as given for the claim above.

Regarding Claim 8. Kurian and Jones as modified the method of claim 1, wherein the second presence is determined based on a gaze of the second person on the user interface, and further comprising: determining a mismatch between an image of the second person generated based on the image sensor and images of authorized users; and determining that the update to the user interface should be performed based on the mismatch (Buck: para 152, 153, 161).  The same rationale and motivation applies as given for the claim above.
Regarding Claim 9, Kurian and Jones as modified the method of claim 1, wherein the first presence and the second presence are determined as overlapping for a period of time, and further comprising: determining, based on the image second, that the first presence is no longer sensed after the period of time, wherein the update to the user interface comprises at least one of blurring the user interface or locking the user interface based on the first presence no longer being detected after the period of time (Buck: para 148-153).  The same rationale and motivation applies as given for the claim above.
Regarding Claim 10, Kurian and Jones as modified the method of claim 1, wherein the first presence is determined by at least detecting a gaze of the first user prior to determining the second presence of the second person, and further comprising: determining, by the computing device, user input about authorizing the second presence while the gaze of the first user is detected (Buck: para 175-176); and determining, based on the image sensor, that the gaze of the first user is no longer detected while the second presence is still detected, wherein Buck para149-153). The same rationale and motivation applies as given for the claim above.
Regarding Claim 11, Kurian and Jones as modified the method of claim 1, wherein the user interface is updated from a first state to a second state, and wherein the update is caused based on a determination that the first presence is no longer detected while the second presence remains detected, and wherein the update from the first state to the second state comprises zooming forward a window included in the presentation of the user interface and fading away the window (Buck: para 169-171). The same rationale and motivation applies as given for the claim above.
Regarding Claim 12, Kurian and Jones as modified the method of claim 11, further comprising: determining, based on the image sensor, that the first presence is detected again after the update from the first state to the second state; and causing, by the computing device, the user interface to change back to the first state from the second state, wherein the change back comprises zooming back and fading in the window (Buck: para 152-153, and 158). The same rationale and motivation applies as given for the claim above.
Regarding Claim 13, is directed to, a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that, upon execution by the one or more processors, associated with the method claimed in claim 1, the substance of the claimed invention is identical The same rationale and motivation applies as given for the claim above.
Regarding Claim 14, Kurian and Jones as modified the system of claim 13, wherein the update is caused based on a determination that the first presence is no longer detected while the second presence remains detected, wherein the update comprises blurring the user interface from an original state and adding a digital overlay, and wherein the execution of the instructions further cause the system to: detect, based on the image sensor, a gaze of the second user on the digital overlay; and cause a change to the digital overlay, the change reflecting the gaze of the second user (Buck: para 145, 149-153). The same rationale and motivation applies as given for the claim above.
Regarding Claim 15, Kurian and Jones as modified the system of claim 13, wherein the update to the user interface comprises turning on one or more lights associated with a keyboard of the computing device (Buck: para 57, 158). The same rationale and motivation applies as given for the claim above.
Regarding Claim 16, Kurian and Jones as modified the system of claim 15, wherein a distance of the second person to a display presenting the user interface is estimated based on the second presence, wherein the lights are turned on and form a pattern, and wherein the pattern is based on the distance of the second person (Buck: para 113, 114, 145). The same rationale and motivation applies as given for the claim above.
Regarding Claim 17, Kurian in view of Jones disclosed, the system of claim 13. Kurian does not explicitly disclosed wherein the update to the user interface 
Kurian and Jones do not explicitly disclosed, the user interface being updated from a first state to a second state; determine, based on the image sensor, that the second presence is no longer sensed; and cause the user interface to change back from the second state to the first state based on the second presence no longer being sensed. However Buck disclosed, the user interface being updated from a first state to a second state; determine, based on the image sensor, that the second presence is no longer sensed; and cause the user interface to change back from the second state to the first state based on the second presence no longer being sensed (Buck: para 144, 145). It would have been obvious to modify the teachings of Kurian and Jones to incorporate the user interface being updated from a first state to a second state; determine, based on the image sensor, that the second presence is no longer sensed; and cause the user interface to change back from the second state to the first state based on the second presence no longer being sensed taught by Buck. The motivation and rationale would have been to prevent security and privacy from unauthorized users and/or shoulder surfers is well known in the art (per para 5-15).
(Buck: para 144, 145). The same rationale and motivation applies as given for the claim above.
Regarding Claim 19, Kurian and Jones as modified the system of claim 13, wherein the presentation of the user interface comprises a presentation of content, and wherein the execution of the instructions further cause the system to: detect, based on the image sensor, a gaze of the first user on a portion of the content, wherein the update to the user interface comprises retaining a presentation of the portion of the content, wherein the update to the user interface comprises retaining a presentation of the portion of the content and scrambling a presentation of a remaining portion of the content (Buck: para 147-153). The same rationale and motivation applies as given for the claim above.
Regarding Claim 20, Kurian and Jones as modified the system of claim 13, wherein the update to the user interface comprises a change selected from a group consisting of. blurring the user interface, scrambling content of the user interface, adding an icon indicating that the second presence is determined, turning on lights on a keyboard, hide content, and add a Page 6 of 8Appl. No. 16/186,195Amdt. dated September 20, 2021 Response to Office Action of July 27. 2020 window associated with presenting image data of the second person, wherein the change is selected based on a user setting (Buck: para 144, 145 and 171-177). The same rationale and motivation applies as given for the claim above.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 28, 2021